United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 21-2336
                       ___________________________

                            United States of America

                       lllllllllllllllllllllPlaintiff - Appellee

                                          v.

                                Lavaughn D. Scott

                     lllllllllllllllllllllDefendant - Appellant
                                     ____________

                   Appeal from United States District Court
                 for the Eastern District of Missouri - St. Louis
                                 ____________

                           Submitted: March 30, 2022
                              Filed: April 4, 2022
                                 [Unpublished]
                                ____________

Before GRUENDER, ERICKSON, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

      Lavaughn Scott appeals the sentence the district court1 imposed after he
pleaded guilty to a firearm offense. He argues that the district court erred in

      1
       The Honorable John A. Ross, United States District Judge for the Eastern
District of Missouri.
classifying him as an armed career criminal under the Armed Career Criminal Act
(ACCA), see 18 U.S.C. § 924(e), because he did not have three qualifying predicate
offenses.

       Upon careful review, we conclude the district court did not err in concluding
that Scott had at least three qualifying ACCA predicate offenses. He does not dispute
that he had at least one qualifying controlled substance offense and does not contend
his second-degree robbery conviction is not a qualifying offense. As for the
second-degree assault conviction, we conclude the district court properly looked to
the charging document and found that the language of the indictment, i.e., “the
defendant attempted to cause physical injury to L.J. by means of a deadly weapon,”
directly tracked the language of Mo. Rev. Stat. § 565.050(2) (a person commits
second-degree assault if he attempts to cause or knowingly causes physical injury to
another by means of deadly weapon or dangerous instrument), and thus qualified as
a violent felony under the ACCA. See United States v. Alexander, 809 F.3d 1029,
1031-32 (8th Cir. 2016) (reviewing de novo the district court’s determination that
prior convictions were predicate offenses under the ACCA; concluding that, where
the language of the charging instrument tracked the language of § 565.060(2), the
defendant was convicted of committing second-degree assault by knowingly
attempting to cause physical injury to another by means of dangerous instrument, and
conviction under § 565.060(2) constituted violent felony); United States v. Vinton,
631 F.3d 476, 485-86 (8th Cir. 2011) (using the modified categorical approach by
looking at the charging instrument to ascertain which subsection of § 565.060 was the
basis of the defendant’s conviction; concluding that the charging instrument precisely
tracked the language of § 565.060(2), and that the conviction under § 565.060(2) fell
within the use-of-force clause).

      Accordingly, we affirm.
                     ______________________________



                                         -2-